Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: telescoping right handle 266. Examiner notes that Figure 14 shows both the left and right telescoping handle indicated with reference sign 264, which the specification uses to designate only the left telescoping handle.
The drawings are objected to due to the following: In Figure 23, the right arm should be labeled with “1930,” not “1940.” In Figure 38, the reference number “3510” is used twice to indicate the crush arm clamp and the back thereof, which the specification only uses to designate the back; one of these labels should read “3500” to properly label the crush arm clamp.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
Page 14 line 6: “sleeve 24” should read “sleeve 2404”
Page 17 line 28: “flex stop 3200 bocks” should read “flex stop 3200 blocks”
Page 19 line 12: “FIG. 7” should read “FIG. 37”
Page 20 lines 7-8: “crush arm clamp 3500” should read “crush arm clamp 3900”
Appropriate correction is required.

Claim Objections
Claims 9 and 19-20 are objected to because of the following informalities:  Regarding Claims 9 and 19, the limitation “the amount of flex of the right flap” should be amended to “an amount of flex of the right flap” in order to avoid rejection under 35 U.S.C. 112(b). Regarding Claim 20, “the left handle that traps” should read “the left handle traps” to endure grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims both recite the limitation “the left stop is further configured to resiliently bias the left flap onto the left pivot pin […] and the right stop is further configured to resiliently bias the right flap onto the right pivot pin,” but do not provide any details (i.e. structure, function, or material of the stops) on how the left/right stops are able to resiliently bias the left/right flaps onto the left/right pivot pins. Further, it is not clear from the claims how the flaps are being resiliently biased onto their respective pivot pins, when they have previously been recited as pivoting around the pivot pins. The specification makes no mention of the left/right stops resiliently biasing the left/right flaps onto the left/right pivot pins. Accordingly, the written description requirement has not been met for Claims 10 and 19.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 and 19, the scope of the limitation “the left stop is further configured to resiliently bias the left flap onto the left pivot pin […] and the right stop is further configured to resiliently bias the right flap onto the right pivot pin” is unclear. The claims do not provide any details (i.e. structure, function, or material of the stops) on how the left/right stops are able to perform this function, and it is not clear from the claims how the flaps are being resiliently biased onto their respective pivot pins, when they have previously been recited as pivoting around the pivot pins.
Regarding Claims 11 and 20, the scope of the limitation “the left handle traps the left pivot pin into the left flap to form a left pivot joint and the right handle traps the right flap into the right flap to form a right pivot joint” is unclear. Firstly, how can the right flap be trapped into itself? Based on the rest of the claim language for these claims, for examination purposes it will be assumed that “traps the right flap into the right flap” should read “traps the right pivot pin into the right flap.” Further, what is meant by the handles “trapping” the pivot pins into the flaps? No structural features of the flaps have been positively recited that would allow the flaps 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard (US 3,980,015).
Regarding Claim 1, Woodard discloses (Figures 1-2) an apparatus comprising a can crusher (can crushing device 10), the can crusher comprising: a backing plate (can supporting surface 14); a left crush-arm (crushing member 70) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a left crush surface (crushing surface 74) that faces the backing plate when the can crusher is in a closed configuration (configuration shown in Figure 2) and a left handle (handle rod 88) that extends transverse relative to the left crush surface when in the closed configuration; a right crush-arm (crushing member 72) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting 
Regarding Claim 7, Woodard discloses (Figures 1-2) a left pivot pin (hinge 52) and a right pivot pin (hinge 54), wherein the left crush-arm (crushing member 70) comprises a left flap (main body of crushing member 70) that comprises the left crush surface (crushing surface 74) and which pivots around the left pivot pin (column 2 lines 46-50), and wherein the right crush-arm (crushing member 72) comprises a right flap (main body of crushing member 72) that comprises the right crush surface (crushing surface 76) and which pivots around the right pivot pin (column 2 lines 46-50).
Regarding Claim 8, Woodard is silent to the left and right flap being configured to flex when crushing a can; however, Woodard discloses the materials for the flaps and the crushing surfaces as wood and metal plates, respectively (column 2 lines 28-30), and it is known in the art of materials science and engineering that these two materials will flex a certain amount when pressure is applied to them, i.e. when they are being used to crush an object. As the claim does not quantify or further limit the flexing of the flaps in any way, this inherent quality of the materials used meets the limitation of the claim.
Regarding Claim 9, Woodard discloses (Figure 4) the left crush-arm (crushing member 70) further comprises a left stop (chamfered surface 87) configured to limit an amount of flex of the left flap (main body of crushing member 70), and wherein the right crush-arm (crushing member 72) further comprises a right stop (chamfered surface 89) configured to limit the amount of flex of the right flap (main body of crushing member 72). Examiner note: chamfered surfaces 87/89 are secured to the back surfaces 64/66 of the crushing members 70/72 along their entire width, which inherently limit the amounts of flex the crushing members will be capable of by reinforcing them.
Regarding Claim 10, as can best be understood, Woodard discloses (Figures 1 and 4) the left stop (chamfered surface 87) is further configured to resiliently bias the left flap (main body of crushing member 70) onto the left pivot pin (hinge 52) and the right stop (chamfered surface 89) is further configured to resiliently bias the right flap (main body of crushing member 72) onto the right pivot pin (hinge 54). Examiner note: the chamfered surfaces 87/89 are attached to the crushing members 70/72, which are then attached to hinges 52/54 on their respective 
Regarding Claim 11, as can best be understood, Woodard discloses (Figures 1 and 4) the left handle (handle rod 88) traps the left pivot pin (hinge 52) into the left flap (main body of crushing member 70) to form a left pivot joint (junction of these three components) and the right handle (handle rod 90) traps the right [pivot pin] (hinge 54) into the right flap (main body of crushing member 72) to form a right pivot joint (junction of these three components).
Regarding Claim 12, Woodard discloses (Figure 4) the left pivot pin (hinge 52) and the right pivot pin (hinge 54, not shown in Figure 4) each comprise a mounting recess (bottommost holes for receiving screws 56) at a bottom end of the respective pivot pin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodard as applied to Claim 1 above.
Regarding Claim 2, Woodard is silent to the distance between the support plate (side wall 26) and the horizontal sweeps of the left and right crush surfaces (crushing surfaces 74/76). Examiner notes that he Applicant has not set forth any criticality to the selection of this .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard as applied to Claim 1 above, and further in view of Wergeland et al., hereinafter Wergeland (US 5,251,546).
Regarding Claim 3, Woodard does not disclose a retaining pin. Wergeland teaches (Figures 1-3) an apparatus comprising a can crusher, the can crusher comprising: a backing plate (abutment surface 11); a left crush-arm (second arm member 13) pivotally secured to the backing plate and comprising a left crush surface (engagement means 13’’’) that faces the backing plate when the can crusher is in a closed configuration (see Figure 4); a right crush-arm (third arm member 14) pivotally secured to the backing plate and comprising a right crush surface (engagement means 14’’’) that faces the backing plate when in the closed configuration; a support plate (base 25), wherein the support plate is disposed below horizontal sweeps of the left and right crush surfaces when the can crusher is in a vertical configuration; and a retaining pin (engagement means 22), wherein when the can crusher is in the vertical 
Examiner note: when the combination of Woodard and Wergeland is made, the retaining pin of Wergeland is incorporated into the can crusher of Woodard by providing an additional arm upon which the retaining pin is mounted and which is shaped and mounted upon the can crusher in such a way as to allow it to move in the same manner as first arm means 12 with engagement element 22 of Wergeland (as shown in Figures 2-4), without interfering with the movement of crushing members 70/72 of Woodard.
Regarding Claim 4, with reference to the aforementioned combination of Woodard and Wergeland, Wergeland is silent to the distance between the backing plate (abutment surface 11) and the retaining pin (engagement element 22). Examiner notes that the Applicant states in the specification that 2.625” was chosen as the upper limit for this distance because this is a common diameter for a standard 12 ounce can, so having the distance be lower than this value ensures that the can will be slightly bent around the retaining pin before the crush-arms are moved to crush the cans, which holds the can in place prior to crushing (see page 4 lines 23-31). As is clearly seen in Figures 3-5, the retaining pin (engagement element 22, located at the end of first arm means 12) is used to compress the middle of the can 10, and is movable such that in the closed configuration (see Figure 4) it is approximately level with crushing surfaces 74/76. Assuming that can 10 is a standard sized can, it is clear that a distance between the backing plate and the retaining pin is less than 2 and 5/8 inches (2.625”).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard as applied to Claim 1 above, and further in view of Hartung (WO 2019/081429). For text citations of Hartung, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 5, Woodard does not disclose an elongated base configured to support the can crusher. Hartung teaches (Figures 4B, 4D, 4F) an apparatus (compactor arrangement 100) comprising a can crusher (compactor 102) and an elongated base (assembly of stand element 206 and adjustment element 444s) configured to support the can crusher. This elongated base allows the can crusher to be raised off the ground, and allows for adjustment to a desired height ([0093] line 663 - [0096] line 683), which improves the convenience for the operator. It would have been obvious to one of ordinary skill in the art before the effective 
Examiner note: regarding the limitation “the elongated base…is configured to fit within and be held in place by a fishing rod holder,” this is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The elongated base from the aforementioned combination of Woodard and Hartung is sized such that it is capable of fitting within and being held in place by a fishing rod holder, and the fishing rod holder is not positively recited as a component of the invention (i.e. is unnecessary in order to meet the requirements of the claim), so this limitation of the claim is met.
Regarding Claim 6, with reference to the aforementioned combination of Woodard and Hartung, Hartung teaches (Figure 4D) an adjustable joint (joint between stand element 206 and adjustment element 444s) between the elongated base (assembly of stand element 206 and adjustment element 444s) and the can crusher configured to permit adjustment of a position of the can crusher (compactor 102, mounted on first support frame 404a) relative to a position of the elongated base ([0093] line 663 - [0096] line 681; by adjusting the adjustment element 444s, the position of the compactor 102 relative to the adjustment element is adjusted).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US 3,980,015) in view of Wergeland et al., hereinafter Wergeland (US 5,251,546).
Regarding Claim 13, Woodard discloses (Figures 1-2) an apparatus comprising a can crusher (can crushing device 10), the can crusher comprising: a backing plate (can supporting surface 14); a left crush-arm (crushing member 70) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a left crush surface (crushing surface 74) that faces the backing plate when the can crusher is in a closed configuration (configuration shown in Figure 2) and a left handle (handle rod 88) that extends transverse relative to the left crush surface when in the closed configuration; and a right crush-arm (crushing member 72) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a right crush surface (crushing surface 76) that faces the backing plate when in the closed configuration and a right handle (handle rod 90) that extends transverse relative to the right crush surface when in the closed configuration, wherein in a vertical orientation of the can crusher the backing plate is oriented vertically. 
Woodard does not disclose a retaining pin. Wergeland teaches (Figures 1-3) an apparatus comprising a can crusher, the can crusher comprising: a backing plate (abutment surface 11); a left crush-arm (second arm member 13) pivotally secured to the backing plate and comprising a left crush surface (engagement means 13’’’) that faces the backing plate when the can crusher is in a closed configuration (see Figure 4); a right crush-arm (third arm member 14) pivotally secured to the backing plate and comprising a right crush surface (engagement means 14’’’) that faces the backing plate when in the closed configuration; and a retaining pin (engagement means 22), wherein when the can crusher is in a vertical orientation the backing plate and the retaining pin are oriented vertically (shown in Figure 1), wherein the retaining pin is disposed outside a horizontal sweep of the left crush surface and outside a horizontal sweep of the right crush surface (shown in Figures 2-4; the engagement member 22 is clearly not in the path of either the second or third arm members 13/14, otherwise there would be interference), and wherein the retaining pin is configured to trap a can between the retaining pin and the backing plate when the can crusher is in an open configuration (shown in Figures 2-3). The inclusion of this retaining pin serves to provide an initial compression of the can in its midsection, which is the structurally weakest part of the can, to better facilitate the crushing of the can body by the left and right crush-arms (column 3 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can crusher in the apparatus disclosed by Woodard to also comprise a 
Examiner note: when the combination of Woodard and Wergeland is made, the retaining pin of Wergeland is incorporated into the can crusher of Woodard by providing an additional arm upon which the retaining pin is mounted and which is shaped and mounted upon the can crusher in such a way as to allow it to move in the same manner as first arm means 12 with engagement element 22 of Wergeland (as shown in Figures 2-4), without interfering with the movement of crushing members 70/72 of Woodard.
Regarding Claim 14, with reference to the aforementioned combination of Woodard and Wergeland, Wergeland teaches (Figures 1 and 8) that in the vertical orientation and in the open configuration the apparatus defines an access (second can output 37) through which a sideways-oriented can (can 10) is lowered from above the can crusher until reaching a crush position (operation site 9) between the backing plate (abutment surface 11) and the retaining pin (engagement element 22 on first arm means 12).
Regarding Claim 15, Woodard discloses (Figure 1) a support plate (side wall 26), wherein in the vertical orientation: the support plate is disposed below a horizontal sweep of the left crush surface (crushing surface 74) and below a horizontal sweep of the right crush 
Regarding Claim 16, Woodard is silent to the dimensions of the gap between the left/right crush surfaces (crushing surfaces 74/76) and the backing plate (can supporting surface 14) when the crush surfaces are parallel to the backing plate (see closed configuration shown in Figure 2). Examiner notes that the Applicant states in the specification that this gap “can be any size suitable for a crushed/folded can” (see page 8 lines 23-24). As the apparatus of Woodard is operable to crush/fold a can, it is clear that the size of the gap between the crush surfaces and the backing plate would be suitable for a crushed/folded can. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the can crushed in the apparatus disclosed by Woodard such that when the left crush surface and the right crush surface are parallel to the backing plate, a gap between 
Regarding Claim 17, Woodard discloses (Figures 1-2) a left pivot pin (hinge 52) and a right pivot pin (hinge 54), wherein the left crush-arm (crushing member 70) comprises a left flap (main body of crushing member 70) that comprises the left crush surface (crushing surface 74) and which pivots around the left pivot pin (column 2 lines 46-50), and wherein the right crush-arm (crushing member 72) comprises a right flap (main body of crushing member 72) that comprises the right crush surface (crushing surface 76) and which pivots around the right pivot pin (column 2 lines 46-50).
Regarding Claim 18, Woodard is silent to the left and right flap being configured to flex when crushing a can; however, Woodard discloses the materials for the flaps and the crushing surfaces as wood and metal plates, respectively (column 2 lines 28-30), and it is known in the art of materials science and engineering that these two materials will flex a certain amount when pressure is applied to them, i.e. when they are being used to crush an object. As the claim does not quantify or further limit the flexing of the flaps in any way, this inherent quality of the materials used meets the limitation of the claim.
Regarding Claim 19, Woodard discloses (Figures 1 and 4) the left crush-arm (crushing member 70) further comprises a left stop (chamfered surface 87) configured to limit an amount of flex of the left flap (main body of crushing member 70), and wherein the right crush-arm (crushing member 72) further comprises a right stop (chamfered surface 89) configured to limit 
Regarding Claim 20, as can best be understood, Woodard discloses (Figures 1 and 4) the left handle (handle rod 88) traps the left pivot pin (hinge 52) into the left flap (main body of crushing member 70) to form a left pivot joint (junction of these three components) and the right handle (handle rod 90) traps the right [pivot pin] (hinge 54) into the right flap (main body of crushing member 72) to form a right pivot joint (junction of these three components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725